United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Millville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1774
Issued: April 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2009 appellant timely appealed the March 18, 2009 merit decision of the
Office of Workers’ Compensation Programs, which affirmed an August 20, 2008 schedule
award. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant has greater than 10 percent impairment of both the left and
right upper extremity.
FACTUAL HISTORY
Appellant, a 59-year-old letter carrier, has accepted claims for left and right carpal tunnel
syndrome. His two upper extremity occupational disease claims have been combined. Right
carpal tunnel syndrome was accepted under claim number xxxxxx336 (master) with a May 3,
1988 date of injury. Appellant underwent a right carpal tunnel release on January 11, 1990. He

subsequently filed a claim for left carpal tunnel syndrome with a March 15, 2004 date of injury.
This latter employment injury was accepted under claim number xxxxxx391 (subsidiary).
On April 17, 2007 appellant filed a claim for a schedule award under claim number
xxxxxx391. In support of his claim, he submitted a January 9, 2007 impairment rating from
Dr. David Weiss, a Board-certified orthopedist, who diagnosed bilateral carpal tunnel syndrome,
status post right carpal tunnel release.1 Dr. Weiss found 19 percent bilateral upper extremity
impairment based on a combination of impairments for lateral pinch deficit (10 percent) and
Grade 4 sensory deficit involving the median nerve (10 percent).
On September 5, 2007 appellant filed a claim for a schedule award under claim number
xxxxxx336. He also submitted Dr. Weiss’ January 9, 2007 impairment rating under claim
xxxxxx336.
In a report dated September 21, 2007, the district medical adviser (DMA), Dr. Arnold T.
Berman, found 10 percent impairment of the left upper extremity for sensory deficit involving
the median nerve.2 He disagreed with Dr. Weiss’ 10 percent impairment for decreased lateral
pinch strength. Dr. Berman explained that decreased strength could not be rated in the presence
of painful conditions. He noted that Dr. Weiss reported that appellant’s left hand and wrist were
painful. Dr. Berman’s review was limited to the left upper extremity because left carpal tunnel
syndrome was the only accepted condition under claim number xxxxxx391, and the case records
for appellant’s two upper extremity claims had yet to be doubled. The Office subsequently asked
Dr. Berman to review Dr. Weiss’ impairment rating with respect to appellant’s right upper
extremity under claim number xxxxxx336. In a report dated November 17, 2007, Dr. Berman
similarly found 10 percent impairment of the right upper extremity for sensory deficit involving
the median nerve.
The Office declared a conflict in medical opinion based on the differing opinions of
Dr. Berman, the DMA, and appellant’s physician, Dr. Weiss. Dr. Jatin D. Gandhi, a Boardcertified orthopedic surgeon and impartial medical examiner (IME), reviewed the relevant
medical records and examined appellant on March 25, 2008. He noted that appellant complained
of pain and numbness in both hands, which was affected by weather changes. According to
appellant, his hand complaints had been ongoing for the past several years; however, his pain
was not constant. He also reported dropping objects due to hand weakness. On physical
examination, Dr. Gandhi found no wrist deformities, bilaterally. Phalen’s test was negative,
bilaterally and there was no atrophy of the thenar muscles. Tinel’s sign produced local pain,
bilaterally. On the right side, there was no radiation of pain along the median nerve distribution.
However, on the left side, appellant’s pain radiated along the median distribution in the hand.
His grip strength was diminished bilaterally, but Dr. Gandhi indicated he had not performed
Dynamometer testing. Dr. Gandhi also provided range of motion measurements and noted that
appellant had diminished light touch on the fingers, bilaterally. Appellant’s forearm diameter
was 32 centimeters on the right side and 31 centimeters on the left. Dr. Gandhi’s impression was
1

Dr. Weiss provided additional diagnoses and an impairment rating with respect to appellant’s left lower
extremity, which are unrelated to the current upper extremity claims.
2

Dr. Berman is a Board-certified orthopedic surgeon.

2

left carpal tunnel syndrome and residuals of right carpal tunnel syndrome. He found 10 percent
impairment bilaterally due to sensory deficits. Dr. Gandhi further explained that decreased
strength could not be rated in the presence of painful conditions. Therefore, he based appellant’s
impairment rating on sensory deficits alone.
DMA, Dr. Andrew A. Merola, a Board-certified orthopedic surgeon, reviewed the IME’s
March 25, 2008 report and concurred with his impairment rating of 10 percent upper extremity
impairment, bilaterally.
By decision dated August 20, 2008, the Office granted a schedule award for 10 percent
impairment of the left and right upper extremities. The award covered a period of 62.4 weeks
beginning March 25, 2008. The Branch of Hearings and Review affirmed the schedule award in
a decision dated March 18, 2009.3
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.4 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.5 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).6
ANALYSIS
Appellant’s counsel acknowledged that Dr. Weiss, both Office medical advisers and the
IME all agreed that appellant has at least 10 percent impairment for sensory deficit involving the
median nerve distribution.7 Counsel continues to argue in support of Dr. Weiss’ additional rating
for loss of pinch strength, an issue which the IME was specifically selected to resolve.
The Office properly found there was a conflict of medical opinion between appellant’s
physician, Dr. Weiss, and the DMA, Dr. Berman. Because of this conflict, it referred appellant
to an impartial medical examiner to determine the extent of appellant’s upper extremity
3

A hearing was held on January 13, 2009.

4

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).
5

20 C.F.R. § 10.404 (2009).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

7

5 U.S.C.

See A.M.A., Guides 482, Table 16-10 and A.M.A., Guides 492, Table 16-15. The 10 percent impairment was
derived by multiplying the Grade 4 sensory deficit (25 percent) by the maximum lower extremity sensory deficit
involving the median nerve below mid-forearm (39 percent).

3

impairment.8 Dr. Gandhi, the IME, correctly noted that, according to the A.M.A., Guides (5th ed.
2001), “[d]ecreased strength cannot be rated in the presence of decreased motion, painful
conditions, deformities or absence of parts ... that prevent effective application of maximal force
in the region being evaluated.”9 (Emphasis in the original.) During the IME’s March 25, 2008
evaluation, appellant complained of pain and numbness in both hands. Dr. Gandhi’s physical
examination revealed local pain bilaterally, and left side pain radiating along the median
distribution of the hand. Contrary to counsel’s contention, the Office properly accorded
determinative weight to Dr. Gandhi’s findings, as he was the impartial medical examiner.10 The
record supports Dr. Gandhi’s decision not to rate appellant for loss of grip or pinch strength.
Even appellant’s counsel acknowledged the accuracy of Dr. Gandhi’s rating for bilateral sensory
deficits involving the median nerve distribution.11 Dr. Gandhi’s March 25, 2008 opinion is
sufficiently well reasoned and based upon a proper factual background. He conducted a
thorough physical examination and undertook an extensive review of the relevant medical
records. Accordingly, the Board finds that the Office properly based the August 20, 2008
schedule award on Dr. Gandhi’s impartial medical evaluation.
CONCLUSION
Appellant has not established that he has greater than 10 percent impairment of the left
and right upper extremities.

8

The Act provides that, if there is disagreement between the physician making the examination for the Office and
the employee’s physician, the Office shall appoint a third physician who shall make an examination. 5 U.S.C.
§ 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).
9

A.M.A., Guides 508, section 16.8a.

10

Where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).
11

See supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the March 18, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

